On Petition for Rehearing
By the Court,
Talbot, C. J.:
Under the cases considered in our decision in H. E. Clark and E. L. Stingley v. Mitchell, et al. (see Case No. 1987, page 464 of this volume, post), and under O’Neill v. Otero, 15 N. M. 707, 113 Pac. 614, and cases cited there and in the brief, we adhere to the conclusion that Clark is entitled to relief under the agreement of Mitchell to relocate the Whirlwind No. 4 and to put Clark in such relocation for an undivided half interest.
However, we notice more particularly one point raised in the petition for rehearing. It is said therein: "Now, it may be true that the act of Mitchell with Mr. Clark would be binding on Mitchell as to any interest that Mitchell might acquire in the property; but we are asserting with great earnestness that it is not law that the act of Mitchell would bind any interest of Shannon and Carion, because the contract made by Clark with Mitchell would be a •fraud and a breach of faith against Shannon and Carion, and it does not matter that Shannon and Carion may have known of such an agreement between Clark and Mitchell, because they had a right to presume that Mr. Mitchell would carry out his agreement with them, and he did carry out that agreement, and relocated the mining claim Whirlwind No. 4 according to his previous and prior agreement.”
There is evidence that Mitchell did agree with Carion to relocate the Whirlwind No. 4 for the benefit of Mitchell and Carion, and that Shannon was not aware that he was to be included in the relocation until after it had been made and his name added to the notice. Under these *463circumstances, it may be answered that this is an action by Clark to recover under an agreement made with Mitchell, that no issue is presented as to the interest which Carion might be entitled to recover under any agreement made by him with Mitchell, and that Mitchell could not avoid responsibility for his agreement with Clark by making the relocation in the name of Mitchell and Shannon or others. If by using other names in making the relocation Mitchell could avoid liability on his agreement with Clark, or reduce the share to which Clark was entitled, he could deprive Clark of all but an infinitesimal fraction by adding numerous names to the certificate of location, notwithstanding his agreement to allow Clark one-half of the relocation.
As counsel contend with so much assurance, we state that under the circumstances shown equity will not allow a party to avoid responsibility for his agreement by giving away the property, or by taking it in his own name or in the name of others. If, in addition to making the agreement with Clark, and also an agreement with Carion to relocate each for one-half or the whole of the Whirlwind No. 4, Mitchell had also made an agreement to relocate Carion or others for one-half or the whole of the claim, so that different parties would be entitled under the different agreements to more than the whole interest in the property, we can see how equity might of necessity make some division of the property which would award each of the parties entitled a less proportion than that provided for in his agreement, but the largest proportion possible upon a division of the whole property.
The judgment of the district court awarding Clark an undivided one-half interest in the Helen location will stand, subject to the judgment in the other case, of H. E. Clark and E. L. Stingley against these defendants, or, with the same result, the judgment may be modified to cover all that part of the Helen claim excepting the ground which belonged to the Silver King Fraction at the end of the year 1909. The interest in the ground which so belonged to the Silver King Fraction must be *464controlled by the judgment in the other case, to which Stingley is a party, as we have indicated in the opinion on petition for rehearing this day filed in that case.
The petition for rehearing is denied.